Petitioner, who had been disbarred by this court in 1940 (Matter of Brooklyn Bar Assn. v. Gondelman, 258 App. Div. 1085), now moves to be reinstated as an attorney and counselor at law. The sole ground for his disbarment, as stated in the decision of this court, was a finding of Ms guilt on a charge of subornation of perjury of an alleged eyewitness to an accident. This application for reinstatement is made on the basis of newly discovered evidence. In our opinion, the newly discovered evidence adduced casts grave doubt upon the validity of the proof on which the 1940 disbarment rests. Such doubt is supported and confirmed by reports made to this court by former Official Referees Hooley and Adel. We are of the opinion that, if the newly discovered evidence had been before the court at the time of the 1940 disbarment proceeding, the result would have been a dismissal of that proceeding. Thus, in the interests of justice and based on the proof now before us, we deem that there is sufficient to warrant the petitioner’s reinstatement. The record supports, and there is no denial, of the fact that since 1940 the petitioner has been a person of good moral character. Accordingly, the petitioner’s motion for reinstatement is granted, and petitioner is reinstated as an attorney and counselor at law. Beldoek, P. J., Christ, Brennan and Hopkins, JJ., concur; Kleinfeld, J., not voting.